Citation Nr: 0509149	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-10 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of left knee arthroscopy.  

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of right knee arthroscopy.   


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to February 
1975, and from January 1986 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran higher ratings for his 
bilateral knee disabilities.  He responded by filing a March 
2003 Notice of Disagreement, and was sent an April 2003 
Statement of the Case.  He then filed an April 2003 VA Form 
9, perfecting his appeal of these issues.  The veteran 
originally requested a personal hearing before a member of 
the Board; however, he withdrew his hearing request prior to 
any such hearing being held.  

In several recent statements, the veteran mentions his back 
pain.  He is service-connected for lumbar disc disease, rated 
at 60 percent.  It is not clear from his statements whether 
he intends to claim an increase, and this is REFERRED to the 
RO.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's residuals of a left total knee replacement 
include extension to at least 0º and flexion to at least 
120º, without instability or subluxation of the left knee 
joint.  

3.  The veteran's residuals of a right total knee replacement 
include extension to at least 0º and flexion to at least 
130º, without instability or subluxation of the right knee 
joint.  




CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 30 percent for the veteran's residuals of a left 
total knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5055, 5260-61 (2004).  

2.  The criteria for the award of a disability rating in 
excess of 30 percent for the veteran's residuals of a right 
total knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5055, 5260-61 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and March 2002 and June 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Poplar Bluffs, MO, 
and Memphis, TN, and these records were obtained.  Private 
medical records have also been obtained from Three Rivers 
Healthcare.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA orthopedic examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in March 2003, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in October 
2004, in light of the additional development performed 
subsequent to March 2003.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks increased ratings for his service-connected 
disabilities of the right and left knees.  He underwent total 
right knee arthroplasty in May 2001 and total left knee 
arthroplasty in October 2001.

A May 2001 VA x-ray of the veteran's knees revealed moderate 
to marked degenerative changes bilaterally, with some 
narrowing of the joint space.  No fracture or dislocation was 
observed.  April 2002 x-rays confirmed no fractures or 
dislocations.  

Following his October 2001 total knee replacement of the left 
knee, the veteran underwent VA examination of the knee in 
August 2002.  He reported chronic pain, stiffness, 
fatigability, and swelling of his left knee, increasing with 
use.  He used medication for pain, and a cane to assist with 
walking.  On physical examination the veteran had 1+ edema of 
the left knee, with associated joint tenderness.  He walked 
with a stiff gait.  Range of motion testing revealed 
extension to 0º and flexion to 120º, with crepitus across all 
ranges of motion.  Apley's, McMurray's, and Lachman's tests 
were positive for slippage.  However, no valgus or varus 
stress abnormalities were noted.  He was also negative for 
any dislocation or recurrent subluxation.  X-rays of the 
veteran's left knee revealed it to be in satisfactory 
alignment.  

In February 2003, the veteran underwent VA medical 
examination for his knees.  He reported a history of 
bilateral knee pain, increasing with use.  He also 
experienced swelling of his knees in the morning.  Use of a 
cane while walking was also reported.  On physical 
examination, the veteran's knees were without edema.  
Strength of the lower extremities was adequate and equal 
bilaterally.  He could stand on his heels and toes, with 
difficulty.  Crepitus was noted with motion.  Apley's, 
McMurray's, and Lachman's tests were all negative for 
slippage.  No valgus or varus stress abnormalities were 
observed.  

The veteran was most recently examined by VA in September 
2004.  He reported chronic pain and burning in both knees, 
worse on the left.  His pain also increased with use.  
Medication is used to alleviate the veteran's pain.  He 
denied needing or using any assistance devices.  On physical 
examination, the veteran's knees were without excessive heat, 
edema, or changes in color.  No atrophy or loss of strength 
of the lower extremities was observed.  However, he did 
report pain on palpation of both knees.  His gait appeared 
strong, with no evidence of a limp.  He could stand on his 
heels and toes.  Range of motion was to 0? extension and 130? 
flexion, bilaterally, with pain reported on motion.  Some 
crepitus with range of motion was noted bilaterally.  
Apley's, McMurray's, and Lachman's tests were all negative 
for slippage.  No valgus or varus stress was observed in 
either knee, and overall, no evidence of instability was 
noted.  The examiner did find evidence of increased pain with 
use, but no evidence of increased fatigability or weakness.  

Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's knees are currently rated as 30 percent 
disabling under Diagnostic Code 5055, for knee replacement.  
Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2004).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260-61.  Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 45º, a 20 
percent rating is assigned for flexion limited to 30º, and a 
30 percent rating is assigned for flexion limited to 15º.  
Diagnostic Code 5261 states that a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating is 
assigned for extension limited to 15º, a 30 percent rating 
for 20º of extension, and a 40 percent rating for 30º of 
extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2004).  

On September 17, 2004, the VA General Counsel issued 
VAOGCPREC 9-2004, which found that a veteran can receive 
separate ratings under Diagnostic Code (DC) 5260 (leg, 
limitation of flexion), and DC 5261 (leg, limitation of 
extension) for disability of the same joint.  

For the reasons to be discussed below, a disability rating in 
excess of 30 percent is not warranted for the veteran's 
service-connected left or right knee disabilities.  

A 60 percent rating is not warranted under Diagnostic Code 
5055, as the veteran's pain and weakness is not severe.  The 
word "severe" is not defined in the VA Schedule for Rating 
Disabilities.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
While he initially used a cane following each total knee 
replacement, he was able to walk unaided on his most recent 
examination.  He was also without atrophy and/or loss of 
strength in either leg, which indicates that he retains 
significant functional ability.  His gait appeared strong, 
with no evidence of a limp.  Overall, the Board cannot 
conclude that either knee disability is severe, in light of 
the lack of evidence of weakness or other indicators of 
functional disability.  Therefore, the preponderance of the 
evidence is against a 60 percent rating under Diagnostic Code 
5055.  

The veteran also does not qualify for a disability rating in 
excess of 30 percent under the criteria for limitation of 
flexion or extension of the knee joint.  At all times during 
the pendency of this appeal, the veteran has exhibited 
extension to at least 0º, and flexion to at least 120º for 
the left leg, and extension to at least 0º, and flexion to at 
least 130º for the right leg.  None of these results warrant 
a disability rating in excess of 30 percent.  Normal range of 
leg motion is from 0-140º, so the veteran has no limitations 
of extension and only slight limitations of flexion.  
Similarly, no VA examiner has identified any additional 
limitation of motion resulted from pain, weakness, fatigue, 
incoordination, or lack of endurance of the knees.  
Therefore, an increased rating based on such factors is not 
warranted.  See DeLuca, supra.  

In considering the veteran's claim, the Board is cognizant of 
VA General Counsel Opinion 23-97, which holds that in certain 
cases where the veteran has both limitation of motion and 
instability of the affected knee joint, a separate 
compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the August 2002, February 2003, and 
September 2004 VA examination reports, the veteran does not 
have instability of either knee joint; thus, a separate 
evaluation for instability is not warranted at this time for 
either knee.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for either of the 
veteran's knee disabilities.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

A disability rating in excess of 30 percent for the veteran's 
total knee replacement of the left knee is denied.  

A disability rating in excess of 30 percent for the veteran's 
total knee replacement of the right knee is denied.  




	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


